                                                       1   Blakely E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           Email: bgriffith@swlaw.com
                                                       5
                                                           Attorney for Defendant Orolia USA, Inc.
                                                       6
                                                                                         UNITED STATES DISTRICT COURT
                                                       7
                                                                                                 DISTRICT OF NEVADA
                                                       8
                                                       9   JACKSON LABS TECHNOLOGIES, INC.,                    Case No.: 2:19-cv-02100-RCJ-DJA

                                                      10                                Plaintiff,
                                                                                                               STIPULATION AND ORDER TO
                                                      11   v.                                                  EXTEND DEADLINE FOR DEFENDANT
                                                                                                               TO RESPOND TO THE COMPLAINT
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           OROLIA USA, INC.
                                                                                                               (FIRST REQUEST)
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                        Defendant.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15             Defendant Orolia USA, Inc. (“Defendant”) and Plaintiff Jackson Labs Technologies, Inc.

                                                      16   (“Plaintiff”), by and through their respective counsel, hereby stipulate to allow Defendant to

                                                      17   extend the time to file its response to Plaintiff’s Complaint from March 11, 2020 to April 10,

                                                      18   2020.

                                                      19             The reason for the thirty-day extension is not for purposes of delay or to cause prejudice

                                                      20   to any party, but rather so that the Defendant can fully evaluate the claims in the Complaint and

                                                      21   that the parties can potentially discuss settlement options. This is the parties’ first request for an

                                                      22   extension.

                                                      23   ///

                                                      24   ///

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28   ///


                                                                                                            -1-
                                                           4844-0362-4886
                                                       1             THE PARTIES HEREBY STIPULATE:
                                                       2             1.     The deadline for Defendant to answer or otherwise respond to Plaintiff’s
                                                       3   Complaint is extended from March 11, 2020 to April 10, 2020.
                                                       4
                                                           Dated: March 5, 2020                              Dated: March 5, 2020
                                                       5
                                                           SNELL & WILMER L.L.P.                             EVANS FEARS & SCHUTTERT LLP
                                                       6

                                                       7   /s/ Blakeley E. Griffith                          /s/ Lester Julian Savit
                                                           Blakely E. Griffith, Esq.                         Chad R. Fears, Esq.
                                                       8   Nevada Bar No. 12386                              David W. Gutke, Esq.
                                                           3883 Howard Hughes Pkwy., Ste. 1100               2300 W. Sahara Ave., Ste. 950
                                                       9                                                     Las Vegas, Nevada 89101
                                                           Las Vegas, Nevada 89169
                                                      10                                                     Lester Julian Savit, Esq.
                                                           Attorney for Defendant Orolia USA, Inc.           (admitted pro hac vice)
                                                      11                                                     ONE LLP
                                                                                                             4000 Mac Arthur Blvd.
                                                      12                                                     East Tower, Suite 500
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                             Newport Beach, CA 92660
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                             Damon Guizot, Esq.
                         LAW OFFICES

                          702.784.5200




                                                      14                                                     (admitted pro hac vice)
                               L.L.P.




                                                                                                             GUIZOT & MOUSER
                                                      15                                                     17542 E. Seventeenth St., Suite 470
                                                                                                             Tustin, CA 92780
                                                      16
                                                                                                             Attorneys for Plaintiff Jackson Lab
                                                      17                                                     Technologies, Inc.
                                                      18

                                                      19                                               ORDER
                                                      20             IT IS HEREBY ORDERED that the deadline for Defendant Orolia USA, Inc.’s deadline
                                                      21   to file an Answer or otherwise respond to Plaintiffs’ Complaint shall be April 10, 2020.
                                                      22             IT IS SO ORDERED.
                                                      23

                                                      24
                                                                                                                U.S. DISTRICT
                                                                                                                Daniel          COURT JUDGE
                                                                                                                       J. Albregts
                                                      25
                                                                                                                United States Magistrate Judge
                                                      26                                                                      6th day of March 2020
                                                                                                                DATED this _____
                                                      27

                                                      28

                                                                                                          -2-
                                                           4844-0362-4886
